UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - X

UNITED STATES OF AMERICA                      ORDER

          - v. -                              19 Cr. 445 (JMF)

BENJAMIN FIGUEROA

          Defendant.

- - - - - - - - - - - - - - - - - X


          WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

February 21, 2020;

          WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

          WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
            IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

Dated: New York, New York
                24 2020
       February __,


                                           SO ORDERED:


                                           ______________________________
                                           HONORABLE JESSE M. FURMAN
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF NEW YORK




   The trial and all pretrial deadlines are hereby vacated. The Clerk of Court is directed
   to terminate Docket No. 31.
